                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

DARRYL PARKISON,                                      §
Reg. No. 46256-380,                                   §
      Movant,                                         §
                                                      §           EP-19-CV-26-DCG
v.                                                    §           EP-14-CR-2070-DCG-1
                                                      §
UNITED STATES OF AMERICA,                             §
     Respondent.                                      §

                            MEMORANDUM OPINION AND ORDER

        Darryl Parkison seeks relief from his sentence through a prose motion under 28 U.S.C. §

2255 (ECF No. 40). 1 He explains the Court sentenced him to 52 months' imprisonment after he

pleaded guilty to a charge of felon in possession of a firearm. He claims his attorney provided

constitutionally ineffective assistance.

        After reviewing the record and for the reasons outlined below, the Court will deny

Parkison's § 2255 motion as untimely. The Court will additionally deny Parkison a certificate of

appealability.

                       BACKGROUND AND PROCEDURAL HISTORY

        Parkison burglarized multiple storage units in El Paso, Texas, between December 20,

2013, and January 28, 2014. He stole two firearms from one of the units-a Savage, Model11,

.223 caliber, semi-automatic rifle, and a PTR industries .308 semi-automatic rifle. He sold one

rifle for $300 and the other for $600.




1
 "ECF No." refers to the Electronic Case Filing ("ECF") number for documents docketed in EP-14-CR-2070-DCG-
1. Where a discrepancy exists between page numbers on filed documents and page numbers assigned by the ECF
system, the Court will use the latter page numbers.


                                                    -1-
         Parkison was charged by state authorities with five burglaries. He pleaded guilty to each

on September 26, 2014, and the I 68th Judicial District Court in El Paso County sentenced him to

concurrent, four-year sentences in the custody of the Texas Department of Criminal Justice.

         Parkison had a prior felony conviction for possession of methamphetamine. State v.

Parkison, Cause No. 20080D01852 (I 68th Dist. Ct., El Paso Cnty., Tex. May 22, 2008).

Consequently, he was indicted by a grand jury in the Western District of Texas on November 5,

2014, and charged with felon in possession of a firearm (count one) and possession of a stolen

firearm (count two). He was imprisoned at the J. Middleton Unit, in Abilene, Texas, at the time

of his indictment. He was temporarily transferred to federal custody on a writ of habeas corpus

ad prosequendum for his trial.

         On Jvlay 12, 2015, Parkison pleaded guilty, pursuant to a plea agreement, to count one of

the indictment. With a total offense level of 17 and a criminal history category ofV, Parkison's

advisory sentencing guideline range was 46 to 57 months' imprisonment. Statement of Reasons

I, ECF No. 38. But the parties agreed in the plea agreement-under Federal Rule of Criminal

Procedure ll(c)(l)(B) 2-"that a sentence of fifty-two (52) months of incarceration [was]

appropriate and reasonable under the circumstances of this case." Plea Agreement 3, ECF No.

26.

         The Court accepted the recommendation of the parties and entered judgment on August

12,2015, sentencing Parkison to 52 months' imprisonment. J. in Crim. Case 2, ECF No. 37.

The Court did not refer to Parkison's state sentences for the burglaries or other offenses in the

judgment.      "Well-settled federal law presumes that when multiple terms of imprisonment are



2
 See Fed. R. Crim. P. ll(c)(l)(C) ("lfthe defendant pleads guilty ..., the plea agreement may specify that an
attorney for the government will ... agree that a specific sentence ... is the appropriate disposition of the case ...").


                                                          -2-
imposed at different times, they will run consecutively unless the district court specifically orders

that they run concurrently." Free v. Miles, 333 F.3d 550, 553 (5th Cir. 2003).

        Parkison did not appeal.

        In his§ 2255 motion, Parkison claims his attorney provided constitutionally ineffective

assistance when he failed to (1) challenge the computation of his criminal history; (2) request

credit for time served in state custody; and (3) ask the Court to run his sentence concurrently

with any state-imposed sentences. He asks the Court to adjust his sentence to account for time

served on the state burglary offenses-which he describes as relevant.conduct to the instant felon

in possession of a firearm offense-and to order his federal sentence to run concurrently with the

remainder of any undischarged state sentences. 3

                                            APPLICABLE LAW

        A § 2255 motion is subject to a one-year limitations period. 28 U.S.C. § 2255(t) (2012).

A federal prisoner must file his motion within one year from the date on which ( 1) the judgment

became final; (2) the government-created impediment to filing the motion was removed; (3) the

United States Supreme Court initially recognized, and made retroactively applicable to cases on

collateral review, the legal predicate for the motion; or (4) the petitioner could have discovered,

through due diligence, the factual predicate for the motion. Jd.

        The one-year limitations period is not jurisdictional and is subject to equitable tolling.

Holland v. Florida, 560 U.S. 631, 645 (2010). Equitable tolling is not, however, available for

"'garden variety claims of excusable neglect."' Lookingbill v. Cockrell, 293 F.3d 256, 264 (5th




3
 See Presentence Investigation Report, 57, ECF No. 34 ("Pending Charges A records check in the State of New
Mexico revealed the defendant has active warrants pending for five separate criminal cases. On July 15,2013, the
defendant was charged with Ct. I: Forgery-$2,500 or less, Ct. 2: Possession of a Controlled Substance
(methamphetamine-felony), and Ct. 3: Use or Possession of Drug Paraphernalia, under Dkt. No D-1010-CR-2013-
00064, in the Quay County Court, in Tucumcari, New Mexico.").

                                                       -3-
Cir. 2002) (quoting Rashidi v. Am. President Lines, 96 F.3d 124, 128 (5th Cir. 1996)). It "is

permitted only 'in rare and exceptional circumstances."' Cousin v. Lensing, 310 F.3d 843, 848

(5th Cir. 2002) (quoting Davis v. Johnson, 158 F.3d 806, 811 (5th Cir. 1998)). Such

circumstances include situations in which a movant is actively misled by the respondent "'or is

prevented in some extraordinary way from asserting his rights."' /d. (quoting Coleman v.

Johnson, 184 F.3d 398, 403 (5th Cir. 1999)). Additionally, "'[e]quity is not intended for those

who sleep on their rights."' Fisher v. Johnson, 174 F.3d 710,715 (5th Cir. 1999) (quoting Covey

v. Arkansas River Co., 865 F.2d 660, 662 (5th Cir. 1989)). Rather, "'[e]quitable tolling is

appropriate where, despite all due diligence, a plaintiff is unable to discover essential

information bearing on the existence ofhis claim."' /d. at 715 n.l4 (quoting Pacheco v. Rice,

966 F.2d 904, 906-07 (5th Cir. 1992)). Moreover, a movant has the burden of proving that he is

entitled to equitable tolling. Phillips v. Donnelly, 216 F.3d 508, 511 (5th Cir. 2000). To satisfy

his burden, he must show "( 1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way" of timely filing a§ 2255 motion. Lawrence v.

Florida, 549 U.S. 327, 336 (2007). Finally, "[t]he decision to invoke equitable tolling is left to

the discretion of the district court" and reviewed only for an abuse of discretion. Cousin, 310

F.3d at 848.·

                                            ANALYSIS

        In most cases,§ 2255's limitations period begins to run when the judgment of conviction

becomes final. 28 U.S.C. § 2255(t)(1); Clay v. United States, 537 U.S. 522, 524 (2003). A

judgment becomes final when the applicable period for seeking direct review expires. Clay, 537

U.S. 522 at 525; United States v. Gamble, 208 F.3d 536, 536-37 (5th Cir. 2000) (per curiam).




                                                 -4-
       The Court entered Parkison's judgment on August 12, 2015, and his conviction became

final on August 26, 2015, the last day on which he could have appealed to the Fifth Circuit Court

of Appeals. Fed. R. App. P. 4(b)(1)(A); United States v. Johnson, 457 U.S. 537, 542 n.8 (1982).

Consequently, the Court finds Parkison's time for filing a§ 2255 motion within one year after

his conviction became final expired on August 26,2016. The Court deems Parkison's § 2255

motion filed on January 14, 2019, the day he signed the certificate of service and presumably

placed it in the prison mail system. United States v. Patterson, 211 F .3d 927, 930 (5th Cir. 2000)

(citing Spotville v. Cain, 149 F.3d 374, 378 (5th Cir.1998)). The Court notes this filing was 872

days after the limitations expired. The Court accordingly finds Parkison's § 2255 motion was

unambiguously not filed within one year after his conviction became final.

       Parkison suggests a government-created impediment prevented him from timely filing his

motion. 28 U.S.C. § 2255(f)(2). He explains he was "returned to the State of Texas on October

15, 2015, to finish [his] Texas sentence." Mot. to Vacate 11, ECF No. 40. He maintains the

state prison "had no federal law books ... [a]nd [he] had no knowledge of federal statutes or

sentencing guidelines." !d. He claims it was not until he arrived at the Federal Correctional

Institution in Phoenix, Arizona, on July 26, 2018, that he "had full access to all federal codes,

and sentencing guidelines and [a] law library." !d. He asserts it was only then that he learned

"what a 2255 motion was." Id at 12. He argues:

       Only when I had all access to my files, sentence start date and P.S.I. was I able to
       find my attorney's ineffectiveness and depriving me of my Sixth Amendment
       Right. . . . I should have been sentenced under [Sentencing Guideline §] 50 1.3(b)
       and should have had my sentence adjusted and it be running concurrent. As to my
       attorney's ineffectiveness I am having to do four (4) years longer than the
       guidelines states [sic] as to imposition of a sentence to an undischarged term of
       imprisonment Chapter 5 ofUSSG 501.3.

       There is no way I could have had as this knowledge due to the government
       impediment when I was sent back to Texas authorities and not even had my


                                                -5-
       sentence information from the Federal Bureau of Prisons nor any legal materials,
       B.O.P. policy statement or access to my federal files all this was lifted on July 26,
       2018.

Id But it is well settled that serving time in state custody before beginning a federal term of

imprisonment does not impede a movant from seeking relief under 28 U.S.C. § 2255. See

Simmons v. United States, 431 F.2d 156, 159 (5th Cir.1971) ("§ 2255 is available to a prisoner in

state custody attacking a federal sentence scheduled to be served in the future.").

       Parkison does not assert in his§ 2255 motion that his motion is timely because the

Supreme Court initially recognized the legal p~edicate for his motion and made it retroactively

applicable to cases on collateral review within the past year. 28 U.S.C. § 2255(f)(3). Finally, he

does not claim in his§ 2255 motion that he recently discovered the factual predicate through the

exercise of due diligence. !d.§ 2255(f)(4). Thus, it appears from the face of Parkison's § 2255

motion that it is time barred, and must be dismissed, unless   equitab~e   tolling applies.

       '"Equitable tolling is appropriate where, despite all due diligence, a plaintiff is unable to

discover essential information bearing on the existence of his claim."' Fisher, 174 F.3d at 715

n.14 (quoting Pacheco, 966 F.2d at 906-07). Courts reviewing§ 2255 motions "have never

accepted pro se representation alone or procedural ignorance as an excuse for prolonged

inattention when a statute's clear policy calls for promptness." Johnson v. United States, 544

U.S. 295, 311 (2005). "Further, the lack of legal training, ignorance of the law, and unfamiliarity

with the legal process are insufficient re~sons to equitably toll the ... statute of limitations."

United States v. Petty, 530 F.3d 361, 366 (5th Cir. 2008).

       Consequently, the Court determined after screening Parkison's § 2255 motion that he had

not shown "(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way" of timely filing of a§ 2255 motion. Lawrence, 549 U.S. at 336.



                                                  -6-
Thus, the Court further determined that it appeared from the face of Parkison's § 2255 motion

that it was untimely and that he was not entitled to equitable tolling.

        Although the statute of limitations is typically considered an affirmative defense, a

district court may raise the defense on its own motion and dismiss a petition prior to any answer

if it "plainly appears from the face of the petition and any exhibits annexed to it that the

petitioner is not entitled to relief in the district court." Kiser v. Johnson, 163 F.3d 326, 328 (5th

Cir. 1999) (quoting 28 U.S.C. foil. § 2254 Rule 4). A district court may dismiss a motion as

untimely on its own initiative, however, only after it gives fair notice to the movant and an

opportunity to respond. Day v. McDonough, 547 U.S. 198,210 (2006). For that reason, the

Court ordered Parkison to show cause why it should not dismiss his § 2255 motion as time

barred. Order to Show Cause, Feb. 22,2019, ECF No. 41.

       In his response, Parkison asserts he did not learn of the factual predicate for his claim

until ~is transfer to federal custody:

       July 26, 2018 is the first date I found out I did not have a concurrent sentence under
       U.S.S.G. 5Gl.3(b). And it is the date the factual predicate became known to me.
       And I needed to file a 2255 Motion to challenge my silent sentence.



       This Motion filed January 17th, 2019, six (6) months and twenty five (25) days
       after predicate fact became known. This Motion is timely or be [sic] "Equitable
       Tolling".

       The statutory limitations period for a§ 2255 motion may commence "when the factual

predicate 'could have been discovered through the exercise of due diligence', not when it was

actually discovered by a given prisoner." Owens v. Boyd, 235 F.3d 356, 359 (7th Cir. 2000), as

amended (Jan. 22, 2001). But "the trigger ... is (actual or imputed) discovery of the claim's

'factual predicate', not recognition ofthe facts' legal significance." Id



                                                 -7-
       Here, the parties agreed to a 52-month sentence in the plea agreement:

       The parties also agree pursuant to F.R.Cr.P. Section 11(c)(l)(B) (non-binding
       sentencing recommendation) as part of this Plea Agreement to make a non-binding
       recommendation to the Court on Sentencing. The Defendant and the Government
       agree that a sentence of fifty-two (52) months of incarceration is appropriate and
       reasonable under the circumstances of this case. The parties agree not to advocate
       the imposition of any different sentence than recommended herein.

Plea Agreement 3, ECF 26. Notably, the parties did not agree that Parkison would serve his

federal sentence concurrently with his state sentences.

       The Court accepted the agreed terms and sentenced Parkison in accordance with the plea

agreement-not in accordance with the Sentencing Guidelines-to 52 months' imprisonment:

               The defendant is hereby committed to the custody of the United States
       Bureau of Prisons to be imprisoned for a term of fifty-two (52) months.
               The Court makes the following recommendations to the Bureau of Prisons:
               That the defendant serve this sentence at F. C. I. Phoenix, Arizona.
               That the defendant be evaluated for and permitted to attend the 500- Hour
       Intensive Drug Abuse Education Program.
               The defendant shall remain in custody pending service of sentence.

J. in Crim. Case 2, ECF No. 37. Nowhere does the Court suggest that Parkison would serve his

federal sentence concurrently with his state sentences. Moreover, as the Court noted above that

"[w]ell-settled federal law presumes that when multiple terms of imprisonment are imposed at

different times, they will run consecutively unless the district court specifically orders that they

run concurrently." Free, 333 F.3d at 553 (emphasis added).

       Parkinson could have discovered the factual predicate for his claim through the exercise

of due diligence when the Court entered its judgment on August 12, 2015. He apparently did not

recognize the legal significance of the Court's judgment until he entered federal custody on July

26,2018. Hence, his§ 2255 motion is time barred. And Parkinson cannot satisfy his burden of

showing that some extraordinary circumstance stood in his way of timely filing a§ 2255 motion

and that he has been pursuing his rights diligently. Lawrence, 549 U.S. at 336. The Court


                                                 -8-
concludes, therefore, that Parkison's motion is untimely, that he is not entitled to equitable

tolling, and that it need not address the merits of his claims.

                               CERTIFICATE OF APPEALABILITY

        A petitioner may not appeal a final order in a habeas corpus proceeding "[u]nless a circuit

justice or judge issues a certificate of appealability." 28 U.S.C. § 2253(c)(l){B) (2012). A

certificate of appealability "may issue ... only if the applicant has made a substantial showing of

the denial of a constitutional right." See Slack v. McDaniel, 529 U.S. 473., 484 (2000); see also

United States v. Jones, 287 F.3d 325, 329 (5th Cir. 2002) (applying Slack to certificate of

appealability determination in context of§ 2255 proceedings). To warrant a grant of the

certificate as to claims that the district court rejects solely on procedural grounds, the movant

must show both that "jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling." ld

        Here, reasonable jurists would not debate the Court's conclusions that Parkison's motion

is time barred and that it should not equitably toll the limitations period. The Court will not issue

a certificate of appealability.

                                  CONCLUSION AND ORDERS

       The Court concludes that Parkison's motion is untimely, that he is not entitled to

equitable tolling, and that the Court need not address the merits of his claims. The Court further

concludes that Parkison is not entitled to a certificate of appealability. The Court, therefore,

enters the following orders:

       IT IS ORDERED that Parkison's prose motion under 28 U.S.C. § 2255 (ECF No. 40) is

DENIED and his civil cause is DISMISSED WITH PREJUDICE as untimely.


                                                 -9-
    IT IS FURTHER ORDERED that Parkison is DENIED a CERTIFICATE OF

APPEALABILITY.

    IT IS FURTHER ORDERED that all pending motions, if any, are DENIED as moot.

    IT IS FINALLY ORDERED that the Clerk shall CLOSE this case.

    SO ORDERED.
                     :-"-.
    SIGNED this   2.Y        day ofMarch 2019.




                                         -10-
